Citation Nr: 1617682	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-07 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an initial rating for lumbar strain in excess of 10 percent.


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1972 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In July 2015, the Veteran testified at a video conference hearing before the undersigned.  In August 2015, the Veteran submitted a signed waiver of initial Agency of Original Jurisdiction review of any additional evidence associated with the record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar strain disability renders him unable to obtain or retain substantially gainful employment.

2.  For the entire initial rating period on appeal, the Veteran's service-connected lumbar strain has not been manifested by compensable limitation of motion or ankylosis; but has been manifested by functional loss due to pain and weakness.

3.  For the entire initial rating period on appeal, the Veteran has had mild pain in the left lower extremity due to radiculopathy caused by the Veteran's lumbar spine disability. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.340, 3.341(a), 4.16(a), 4.17 (2015).  

2.  The criteria for an initial rating for lumbar strain of 20 percent, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).

3. The criteria for a separate 10 percent rating for left lower extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Code 5237, 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU

Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

Basic eligibility for a TDIU is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In October 2010, the Veteran requested entitlement to a TDIU.  The Veteran is service-connected for lumbar strain evaluated at 20 percent, as discussed below, and for erectile dysfunction associated with lumbar strain evaluated at a noncompensable (0 percent) rating.  

The objective, minimum, percentage requirements in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis have not been met.  Nevertheless, all veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id. 

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the United States Court of Appeals for the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Director of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment.  

Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and, cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at *6 (Jan. 23, 2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  Accordingly, this contention is rejected."  Id. at *5 (emphasis added).  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process.").  Id. at *5 fn 4 (emphasis added).  

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

Review of the pertinent evidence of record includes an August 2010 favorable award letter to the Veteran from the Social Security Administration (SSA) for disability benefits.  It was determined that the Veteran has not engaged in substantial gainful activity since November 2008 and has the following severe impairment: degenerative disc disease of the lumbar spine, spinal stenosis, lumbar region, and displacement of lumbar intervertebral disc.  Although the Veteran has the residual functional capacity to perform sedentary work, he is able to sit, stand, and walk for less than two hours in an eight-hour workday thus he would likely be absent from work more than four days per month as a result of his impairment or for treatment.  It was further determined that the Veteran is unable to perform any past relevant work and given his age, education, work experience, and residual functional capacity there are no jobs that exist in significant numbers in the national economy that he can perform.  Accordingly, the  Board finds that entitlement to a TDIU is in order.

Lumbar Strain

As service connection, an initial rating, and an effective date have been assigned the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantive a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability on appeal since he was last examined in December 2010.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).  There is no evidence that additional records have yet to be requested.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonable affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

With regard to the July 2015 hearing, the Veterans Law Judge, the Veteran, and the representative identified the issues on appeal and engaged in a discussion as to substantiation of the claims.  Specifically, the Veterans Law Judge gave the Veteran the opportunity to discuss his complaints regarding the lumbar spine.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  See 38 C.F.R. § 3.103.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The intent of the rating schedule is to also recognize painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59.  

The Veteran filed his initial claim requesting service connection for a lumbar spine disorder on October 18, 2010.  In the July 2011 VA rating decision, service connection for lumbar strain was granted.  The Veteran was assigned a 10 percent disability rating for painful motion for the entire appeal period effective from October 18, 2010.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5237.  

Pursuant to Diagnostic Code 5237, governing the evaluation of spine disabilities, a 10 percent evaluation is warranted for forward flexion greater than 60 but less than 85 degrees, or combined range of motion greater than 120 degrees but less than 235 degrees; or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral fracture with loss of 50 percent or more of the height. A 20 percent evaluation warrants flexion of the spine greater than 30 degrees but less than 60 degrees, or combined range of motion not greater than 120 degrees, or muscle spasm, guarding or localized tenderness resulting in abnormal gait or abnormal spinal contour; a 40 percent evaluation is warranted for forward flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Turning to the evidence of record, a December 2007 MRI report notes that the Veteran had a suspected extruded disk fragment at L3-4, degenerative changes at L4-5 with concentric bulge, and significant central canal stenosis. 

At a December 2010 VA examination, the Veteran reported he cannot walk without limitation and had the following symptoms related to his spine disability: falling, stiffness, fatigue, spasms, numbness, weakness of the leg and foot, and pain travels down the left leg and sometimes both legs, and functional impairment during flare-ups to include difficulty bending, getting out of bed, and moving from a seating position.  Upon physical evaluation, the examiner noted the Veteran's posture and gait was within normal limits, and there was no required use of an assistive device.  The examiner also noted the absence of radiating pain on movement, muscle spasms, tenderness, guarding of movement, weakness, abnormal muscle tone, atrophy of lower extremities, ankylosis, and negative straight leg testing results. Range of motion was within normal limits in all areas including with repetitive use.

At a December 2012 VA back examination the Veteran reported flare-ups that cause him difficulty sleeping, bending and lifting. His range of motion was forward flexion of 80 degrees, extension of 15 degrees, right and left lateral flexion of 15 degrees, and right and left rotation of 20 degrees, with no change on repetitive use. The examiner noted functional loss due to less movement than normal and pain on movement. The examiner reported pain to palpation for the joints and soft tissue of the thoracolumbar spine, but found no muscle spasm.  Muscle strength testing was normal, there was no atrophy, deep tendon reflexes were normal, and sensation to light touch was normal. The Veteran had bilateral positive straight leg testing, suggesting radiculopathy; however, the examiner indicated that there was no radiculopathy, and indicated that there was no constant, intermittent pain or any paresthesias or numbness in the lower extremities. The Veteran was noted to use a cane and a brace regularly. The examiner noted that the Veteran would have difficulty running, squatting, and walking for long. The examiner diagnosed degenerative disc disease but denied IVDS.

Review of private treatment records dated in 2014 show the Veteran's ongoing complaints and treatment of the lumbar spine, to include injections, pain, and tenderness, and normal neurological findings of the extremities.  In May 2015, a private treatment record indicates an abnormal finding related to the lower extremities and the lumbar spine, indicating potential radiculopathy. The Board also notes that a search for VA treatment records through the New Orleans system yielded negative results.

Most recently, the Veteran testified at the July 2015 Board hearing that the side effects from taking medications for his service-connected lumbar strain include constipation, tiredness, and the inability to drive, think or talk straight, complete housework, and yardwork.  He reported being prescribed a walker, cane, and sitting down stool for showering, and resting on his back all day about three or four times within a month which his wife affirmed observing such actions.  He also reported his lumbar spine symptomatology includes sharp pain down the sciatic nerve of the left leg, muscle spasms, and weakness.

Review of the evidentiary record shows the Veteran's service-connected lumbar strain has not been manifested by compensable limitation of motion.  As forward thoracolumbar flexion limited to less than 60 degrees, combined range of motion of the thoracolumbar spine limited to less than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or ankylosis of the thoracolumbar spine has not been shown at any time during the appeal period, the schedular criteria for a rating in excess of 10 percent is not warranted.  

Nevertheless, the Board finds that additional compensation based on the Veteran's degree of functional impairment caused by the service-connected lumbar strain is warranted. The record shows that the Veteran has pain, weakness and symptoms sufficient to require regular use of a cane and brace, and he has to have assistive devices in his shower. Moreover, the December 2012 examiner noted functional loss due to loss of motion and pain. Thus, the Board finds that a higher rating of 20 percent, but no more, for the entire initial rating period on appeal should be assigned to address the additional functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, 8 Vet. App. at 205.  

Additionally, the Board notes that the 2007 MRI documents disc bulging in the lumbar spine as well as spinal stenosis. Moreover, the 2012 examiner noted positive straight leg raise tests indicating radiculopathy, and the May 2015 private examiner's note indicated an abnormal lower extremity on examination and the Veteran has reported pain shooting into his left leg with weakness. While the VA examiners indicated no radiculopathy, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran has radiculopathy of the left lower extremity. Resolving doubt in the Veteran's favor, the Board finds that he is entitled to a separate rating for left lower extremity radiculopathy.  Given that the Veteran did not report pain in his right lower extremity, a separate rating for this leg is not warranted. In evaluating the severity of the Veteran's left lower extremity radiculopathy, the Board finds that it is mild in severity based on the evidence which does not show consistent complaints regarding the left leg pain, and his testimony at his hearing that he had a sharp pain down his left leg, but that it occurs intermittently and is primarily controlled by pain medication.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

Further, the evidence does not show clinical findings of any bladder or bowel impairment associated with the lumbar spine, and the Veteran is already service connected for erectile dysfunction associated with the lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1).

The Board has considered the Veteran's reported history of symptomatology related to the service-connected disability pursuant to seeking VA compensation benefits and at private treatment sessions.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent to identify the specific level of shoulder impairment according to the appropriate diagnostic code and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disability have been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints and worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have also been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. at 595.  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's disability was so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis at any time during the appeal period.  See 38 C.F.R. § 3.321(b)(1).

A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation for the appeal period with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the disorder for which service connection is in effect.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237.  Throughout the course of the appeal, the Veteran's medical history includes flare-ups of pain, tenderness, treatment with injections and medication, noncompensable limitation of forward flexion, and functional loss and/or impairment.

Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun, 22 Vet. App.at 115-116; VAOPGCPREC 6-96 (August 16, 1996).  The evidence does not show anything unique or unusual about the Veteran's degenerative arthritis of the right or left shoulder that would render the schedular criteria inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).  

The Board has considered the possibility of staged ratings and finds that the schedular rating for the disability on appeal has been in effect for the appropriate period on appeal.  Accordingly, staged ratings are inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.


ORDER

Entitlement to TDIU is granted.

Entitlement to an initial rating for lumbar strain of 20 percent, but no more, is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a separate 10 percent rating for radiculopathy of the left lower extremity due to service-connected lumbar strain, but no more, is granted, subject to the law and regulations governing the award of monetary benefits.






____________________________________________
GAYLE STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


